Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-19-2005

Goodman v. USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-2448




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Goodman v. USA" (2005). 2005 Decisions. Paper 673.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/673


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
HPS-125 (July 2005)                                     NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                      NO. 05-2448
                                   ________________

                                WILLIE L. GOODMAN,
                                          Appellant

                                            vs.

                          UNITED STATES OF AMERICA
                      ____________________________________

                    On Appeal From the United States District Court
                               For the District of New Jersey
                               (D.C. Civ. No. 04-cv-04746)
                     District Judge: Honorable Garrett E. Brown, Jr.
                    _______________________________________

 Submitted For Possible Summary Action Under Third Circuit LAR 27.4 and I.O.P. 10.6
                                   JULY 29, 2005
    Before: CHIEF JUDGE SCIRICA, WEIS AND GARTH, CIRCUIT JUDGES
                              (Filed August 19, 2005)
                            _______________________

                                       OPINION
                               _______________________

PER CURIAM

              Willie L. Goodman, pro se, appeals an order of the United States District

Court for the District of New Jersey denying his motion for reconsideration of its order

denying his petition for a writ of error coram nobis. We will affirm.




                                             1
              In 1999, Goodman was sentenced to 198 months’ imprisonment, five years’

supervised release and fines for possession with intent to distribute cocaine in violation of

21 U.S.C. § 841(a). At sentencing he was determined to be a career offender based on his

state convictions for a violent crime and a drug crime. Goodman later filed a § 2255

motion, which was denied. He then filed a habeas petition pursuant to § 2254 attacking

his state convictions. The District Court concluded that it lacked jurisdiction because

Goodman was no longer in custody with respect to his state convictions, construed it as a

§ 2255 motion and transferred it to this Court for review as an application for

authorization to file a second or successive motion. We dismissed the application for

failure to prosecute.

              Goodman then filed in the District Court a petition for a writ of error coram

nobis with regard to his state convictions. The District Court dismissed the petition for

lack of jurisdiction. Goodman filed a motion pursuant to Federal Rule of Civil Procedure

60(b) asking the District Court to construe his petition for a writ of coram nobis as a Rule

60(b) motion with regard to the District Court’s earlier treatment of his § 2254 petition.

He claims that he did not receive a warning under either United States v. Miller, 197 F.3d

644 (3d Cir. 1999) or Mason v. Meyers, 208 F.3d 414 (3d Cir. 2000), with respect to his §

2254 petition, which was construed as a § 2255 motion. The District Court denied

Goodman’s Rule 60(b) motion on the basis that Goodman failed to present any

justification for granting reconsideration other than his disagreement with the District



                                              2
Court’s initial resolution of the petition. Goodman timely appealed. We have jurisdiction

pursuant to 28 U.S.C. § 1291.

              We agree with the District Court that it lacked jurisdiction to review

Goodman’s petition for a writ of error coram nobis with regard to his state convictions.

Only the court that handed down the judgment of conviction for those offenses may

entertain such a petition. See Obado v. New Jersey, 328 F.3d 716, 718 (3d Cir. 2003). In

light of Goodman’s failure to provide any basis for granting reconsideration under Rule

60(b), the District Court properly determined that its previous decision should not be

disturbed.

              Summary action is appropriate if there is no substantial question on appeal.

See Third Circuit LAR 27.4. For essentially the reasons set forth by the District Court,

we will summarily affirm the District Court’s order denying Goodman’s Rule 60(b)

motion. See Third Circuit I.O.P. 10.6.




                                             3